        CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 1 of 6
                                                                      CA    Tc>,rok ue,ghut-

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                                INDICTMENT

                    Plaintiff,                            18   U.S.C. S 2
                                                          18   U.S.C. $ 231(a)(3)
       V.                                                 18   U.S.C. S 844(i)
                                                          18   U.S.C. S 2101(a)
 MATTHEW LEE RUPERT,

                    Defendant.

      THE UNITED STATES GRAND JURY CT{ARGES THAT:

AT TIMES RELEVANT TO THIS INDICTMENT:

      1.     On May 25, 2020, George Floyd died while           in the custody of the
Minneapolis Police Department. The nature and circumstances of Mr. Floyd's arrest,

subsequent death, and the actions of the Minneapolis Police Department came under

intense public scrutiny. Almost immediately following Mr. Floyd's death, public

protests began in Minneapolis and expanded throughout the Twin Cities. Since that

time, these predominately peaceful protests have continued in the Minneapolis area

and throughout the United States and elsewhere.

      2.     In addition to peaceful protests, civil disorders occurred in Minneapolis

and around the TWin Cities. These civil disorders included acts of violence, arson,

looting, and other malicious damage to property. Large numbers of law enforcement

officers and the National Guard were deployed       in an effort to quell    these civil

disorders and protect those individuals engaged    in peaceful protests.    These civil

disorders caused damage to numerous businesses engaged in interstate commerce,

and thus obstructed, delayed, and adversely affected interstate commerce. These civil




                                                                                                MPLS
                                                                            U.S, DISTRICT COUHT
          CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 2 of 6

United States v. Matthew Lee Rupert

disorders also obstructed, delayed, and adversely affects              a federally   protected

function.

      3.       On or about May 28, 2020, Matthew Lee RUPERT-a resident of

Galesburg, Illinois-posted to one of his Facebook Accounts "I'm going to Minnesota

tomorrow who coming only goons I'm renting hotel rooms." Earlier that same

evening, RUPERT posted other messages to his Facebook Account referencing the

public protests occurring in the Twin Cities following the death of Mr. Floyd.

      4.       On or about May 29,2020, at 7:54 p.D., RUPERT posted a video to his

Facebook Account indicating         that he was in Minneapolis, Minnesota. The video
            by RUPERT holding his own cell phone-was marked as a "live" video and
-fiImed
lasted approximately 2 hours and 6 minutes. The video depicts RUPERT passing out

explosive devices he indicates he possessed, encouraging others to throw his explosive

devices     at law enforcement      offi.cers responding    to the public protests, actively
damaging public property, claiming to light a building on fire, and looting businesses

in Minneapolis.

      5.       For example, RUPERT'S video depicted the following:

               o     At timestamp 0:01, RUPERT stated "There are SWAT trucks up

                     there. They got SWAT trucks up there . . . I've got some bombs         if
                     some of you     all want to throw them back . . . bomb them back . . .

                     here   I   got some more . . . light   it and throw it."   RUPERT made

                     these statements as he handed out an item with brown casing and

                     a green wick to other individuals.



                                               2
            CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 3 of 6

United States v. Matthew Lee Rupert

                     At timestamp 0:31, RUPERT stated "Light that bitch and throw

                     it   at them." Another unknown male then        lit   an explosive and

                     threw   it.   RUPERT goes on to state "he's throwing my bombs" . . .

                      "they're going to bomb the police with them." Shortly thereafber,

                      an explosion is audible in the video and RUPERT repeatedly

                      yelled "good. shot my boy'' and "Fuck 12."1 At time stamp 5:11,

                      RUPERT stated "we came to riot."

                     At timestamp 41:15, RUPERT stated "Let's go fuck up the liquor

                      store." RUPERT provided a tool that is used to pry a plywood

                      board loose. Shortly thereafter, dt time stamp                 42;14,

                      RUPERT stated "We need to start on a different board." Rupert

                      volunteered to go into the structure and then confi.rmed the liquor

                      store was empty.

                     At time stamp l:41:40, RUPERT asked for lighter fluid. RUPERT

                      then entered a Sprint store and, at time stamp I:45:77, RUPERT

                      stated,   "I lit it on fire." RUPERT then goes to a nearby
                      Office Depot and, at time stamp t:5254, stated "I'm going       in to

                      get shit." At time stamp L:5459, RUPERT records himself taking

                      items from the store.




t      The term "Fuck 12" is a derogatory phrase often directed at law enforcement
officers.
           CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 4 of 6

United States v. Matthew Lee Rupert

                                          COUNT 1
                                        (Civil Disorder)

      6.       Paragraphs   1   through 5 are incorporated by reference as if fully set forth

herein.

      7.       On or about May 29, 2020, in the State and District of Minnesota, the

defendant,

                                MATTHEW LEE RUPERT,

did knowingly commit acts to obstruct, impede, and interfere with any law
enforcement offi.cer lawfully engaged        in the lawful performance of official duties
incident to and d.uring the commission of a civil d,isorder, which in any way and degree

obstructed,, d"elayed, and adversely affected commerce and           the movement of any

article and commodity in commerce and the conduct and performance of any federally

protected function, all in violation of Title 18, United States Code, Section 231(aX3).

                                          COUNT 2
                                             @iot)

      8.       Paragraphs l through 5 are incorporated by reference as if fully set forth

herein.

      9.       On or about May 29, 2020, in the State and District of Minnesota, the

defendant,

                                MATTHEW LEE RUPERT,

did move and travel in interstate commerce from Galesburg, Illinois, to Minneapolis,

Minnesota, with intent (1) to incite a riot, (2) to organize, promote, encourage,

participate in, and carry on a riot, (3) to commit an act of violence in furtherance of a


                                               4
           CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 5 of 6

United States v. Matthew Lee Rupert

riot, and   ( ) to aid and abet any person in inciting and participating   in or carrying on

a riot and committing any act of violence in furtherance of a riot; and during the

course of such travel or thereafter performed or attempted to perform any other overt

act. Overt acts include, but are not limited to, that on or about May 29, 2020,

MATTHEW LEE RUPERT incited, promoted, encouraged, participated in, and

carried on a riot, committed acts of violence in furtherance of a riot, and aided and

abetted other persons inciting and participating            in and carrying on a riot   and

committing acts of violence in furtherance of a riot, all in violation of Title 18, United

States Cod.e, Section 2101(a).

                                         COUNT      3
                                          (Arson)

       10.      Paragraphs l through 5 are incorporated by reference as if fully set forth

herein.

          11.   On or about May 29, 2020, in the State and District of Minnesota, the

defendant,

                               MATTHEW LEE RUPERT

while aiding and abetting others, and being aided and abetted by others-known and

unknown to the Grand       Jury-did maliciously damage by means of fire, the Sprint
Store located at 3009 Nicollet Avenue in Minneapolis, Minnesota 55408, a building

used in interstate commerce, all in violation of    Title   18, United States Code, Sections

2 and 844(i).
        CASE 0:20-cr-00104-NEB-TNL Doc. 12 Filed 06/10/20 Page 6 of 6

United States v. Matthew Lee Rupert

                             FORFEITURE ALLEGATIONS

      If   convicted of Counts 7,2; or 3 of this Indictment, the defendant shall forfeit to the

United States, pursuant to Title 18, United States Code, Sections 924(d)(l) and Title 28,

United States Code, Section 2467(c), any firearms, destructive devices, dmmunition, and

accessories involved in, connected with, or used in the commission of strch violations.




                                        A TRUE BILL




UNITED STATES ATTORNEY                             FOREPERSON
